DETAILED ACTION

	1. Claims 1-20 are pending in the application.
	

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

3. The information disclosure statements (IDS) submitted on 01/16/2019, 09/01/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
4. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Certified copies of the priority documents have been received. As a result, the effective filing date of the application is 03/14/2018.

Claim Objections
5. Claim 1 objected to because of the following informalities: 
In claim 1, on line 3, “occur” should be corrected to “occurs”  
In claim 1, on line 7, “mode” should be corrected to “model”
In claim 6, on line 12, “as the model” should be corrected to “in the model”


Claim Interpretation
6. The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


7. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 

8. This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claim 1, “a control computing part” [Examiner note: insufficient structure], “executing” [general placeholder for means/step], “a control computation for controlling a control target” [Examiner note: functional language]
In claim 1, “a first abnormality detection part”, “detecting”, “an abnormality by giving a state value”
In claim 1,“a state value storage part”, “storing”, “at least a state value related to the monitorin target”
In claim 1,“a second abnormality detection part”, “executing”, “substantially the same detection process”
In claim 1, “a model generation part”, “determining”, “abnormality detection parameter and the learning data set”
In claim 1, “the model generation part”, “comprises”, “a section for generating a plurality of feature values” and “a section for selecting a combination of one or a 
In claim 2, “the section for evaluating the detection accuracy”, “calculates”, “a probability of an error detection”
In claim 3, “the model generation part”, “further includes”, “ a section for generating an extra evaluating data set”
In claim 3, “the section for evaluating the detection accuracy”, “calculates”, “a probability of an error detection”
In claim 4, “the model generation part”, “further includes”, “a section for receiving a setting of a statistical characteristic”
In claim 5, “the model generation part”, “further includes”, “a section for receiving a setting of a statistical characteristic”
In claim 6, “the model generation part”, “further includes”, “a section for registering an arbitrary feature value as the model”
In claim 7, “the model generation part”, “further includes”, “a section for registering an arbitrary feature value as the model”
In claim 8, “the model generation part”, “further includes”, “a section for labeling a specific range of the data series”
 In claim 9, “the model generation part”, “further includes”, “a section for labeling a specific range of the data series”
In claim 10
In claim 10, “ the section for selecting the combination of the feature values”, “preferentially selects”, “ a feature value having a high importance level”
In claim 11, “the model generation part”, “further includes”, “ a section for calculating importance levels”
In claim 11, “ the section for selecting the combination of the feature values”, “preferentially selects”, “ a feature value having a high importance level”
In claim 12, “the abnormality detection system according to claim 1”, “further comprising”, “a secton for setting the abnormality detection parameter and the learning data set”
In claim 13, “the control device”, “including”, “a first abnormality detection part that detects an abnormality” and “a state value storage part that stores at least a state value” 
In claim 13, “the support device”, “comprising”, “a second abnormality detection part that executes substantially the same detection process as the first abnormality detection part” and “a model generation part that determines the abnormality detection parameter and the learning data set”
In claim 13, “the model generation part”, “comprises”, “a section for generating a plurality of feature values” and “a section for selecting a combination of one or a plurality of feature values” and “a section for generating an extra learning data set” and “a section for evaluating a detection accuracy”
In claim 14
In claim 15, “the model generation part”, “further includes”, “ a section for generating an extra evaluating data set”
In claim 15, “the section for evaluating the detection accuracy”, “calculates”, “a probability of an error detection”
In claim 16, “the model generation part”, “further includes”, “a section for receiving a setting of a statistical characteristic”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


			Claim Rejections - 35 USC § 112

8. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



9. The term "substantially the same" in claims 1,13,17 is a relative term which renders the claim indefinite.  The term "substantially the same" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Section [0084] of the specification states that “The process executed by the feature value generation function 272 included in the 10 analysis module 270 is substantially the same as the process executed in accordance with the feature value generation command 134 (see FIG. 6) described in the user program 132 of the control device 100. In addition, the abnormality detection engine 286 included in the analysis library 280 is substantially the same as the process executed by the abnormality detection engine 150 (see FIG. 6) of the control device 100”. 
Without any specific requirements provided, a person having ordinary skill in the art would be unable to determine the limits to which the two abnormality detection engine parts would be considered the same. As a result, claims 1-20 are rejected. For the purposes of examination, “substantially the same” will be interpreted as “the same”.

10. Claim limitations “control computation part” in clam 13 and “first abnormality detection part”, “state value storage part”, in claims 1,13,17 invoke 35 U.S.C. 112(f) or pre-AIA  
Regarding the control computation part and the abnormality detection engine, [0030] of the specification gives a hardware embodiment of the structure: “The control device 100 has a processing part (which will also be referred to as an "abnormality detection engine 150" below) that monitors the presence of abnormality in an 15 arbitrary monitoring target in addition to a control computation part (which will also be referred to as a "PLC engine 130" below) that executes control computations for controlling a control target.” and [0046] states: “Referring to FIG. 4, the control device 100 includes a processor 102 such as a central processing unit (CPU) or a micro-processing unit (JVIPU), a chipset 104, a main memory device 106, a secondary memory device 108, a higher-level network controller 110, a Universal Serial Bus (USB) controller 112, a memory card interface 114, an internal bus controller 122, a field bus controllers 118 and 120, I/O units 124-1, 124-2, and the like.” [0047] further states: “The processor 102 reads various programs stored in the secondary memory device 108 and expands and executes the programs at the main memory device 106, and thereby realizes the PLC engine 130 and the abnormality detection engine 150.”
In [0064] of the specification a software embodiment is given: “Referring to FIG. 6, the control device 100 includes the PLC engine 130, a time series database (TSDB) 140, and the abnormality detection engine 150 as main functional configurations.”
MPEP Section 2181(II)(A) states that: “The proper test for meeting the definiteness requirement is that the corresponding structure (or material or acts) of a means- (or step-) plus-
The specification in the sections recited above discloses embodiments of the structure of the control device and the first abnormality detection part and state value storage part as a whole as being realized through either hardware or software. However, the claims themselves do not specify whether one, or the other, or a combination thereof, is used to perform the functionality claimed by each structure. Furthermore, the embodiments of the individual parts not are adequately disclosed such that the means by which they perform the functionality may be understood.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

11. Similarly, the claim limitations “support device” in claim 13 and “second abnormality detection part”, “model generation” part”, “section for generating a plurality of feature values”, “section for selecting a combination of one or a plurality of feature values”, “section for generating an extra learning data set”, and “section for evaluating a detection accuracy of a model” in claims 1,13,17 and “section for generating an extra evaluation data set” in claims 3,15,19 and “section for receiving a setting of a statistical characteristic” in claims 4,5,16,20 and “section for registering an arbitrary feature value as the model” in claims 6,7 and “section for labeling a specific range of the data series” in claims 8,9 and “section for calculating importance levels” in claims 10,11 and “section for setting the abnormality detection parameter and the learning data set” in claim 12  invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
A hardware embodiment of the support device is given in [0054] of the specification: “The support device 200 according to the present embodiment is realized by executing a program using hardware based on general architecture (e.g., a general personal computer) as an example.” and further in [0056] “The processor 202 reads various programs stored in the secondary memory device 208, expands and executes the programs at the main memory device 206, and thereby realizes various processes including the model generation process which will be described below.” and [0057] “The secondary memory device 208 includes, for example, a hard disk drive (HDD), a flash solid state drive, (SSD), or the like. The secondary memory device 208 typically stores a development program 222 for creating a user program to be executed in the support device 200, debugging the created user program, defining a system configuration, setting various parameters, and the like, a PLC interface program 224 for exchanging data regarding the abnormality detection function with the control device 100, an analysis program 226 for realizing the model generation process according to the present embodiment, and an OS 228. The secondary memory device 208 may store necessary programs other than the programs illustrated in FIG. 5.”
A software embodiment of the support device is given in [0071] of the specification: “Meanwhile, the support device 200 includes an analysis tool 230, a PLC interface 232, a visualization module 234, and an event management module 236 as main functional configurations.”.

Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

12. Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 101
13. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


14. Claim 17 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the preamble phrase “A model generation method of an abnormality detection system” is unclear as to whether the claim pertains to a method or a system.




	15. Claims 1-20 are rejected for being directed to an abstract idea without significantly more.
	Claim 1 (Statutory Category – System)
Step 2A - Prong 1: Judicial Exception Recited?
The claims recite elements of a mathematical concept in prose, specifically:
An abnormality detection system
Absent a physical context or definition provided by the claim, an “abnormality” is an abstraction, and thus a system based on its detection is also abstract.
a first abnormality detection part, detecting an abnormality that occur in a monitoring target by giving a state value related to the monitoring target among state values collected by the control computation part to a model that is defined by an abnormality detection parameter and a learning data set, wherein the mode indicates the monitoring target; 
State values, computation, model, detection parameters, and data sets are all mathematical by nature.
a second abnormality detection part, executing substantially the same detection process as the first abnormality detection part using the state values provided from the state value storage part
See the previous two limitations.
a model generation part, determining the abnormality detection parameter and the learning data set based on a detection result of the second abnormality detection part

a section for generating a plurality of feature values from the state values provided from the state value storage part
Feature values would be quantitative and thus mathematical in nature and their generation would involve computation that occurs as a mental process or on a computing device.
a section for selecting a combination of one or a plurality of feature values among the plurality of the generated feature values
Selecting values would be done via an algorithm that occurs as a mental process or on a computing device.
a section for generating an extra learning data set including at least a part of a data series of the feature values of the selected combination and a data series of virtual feature values that are generated by a statistical method
Generating data would be done via an algorithm that occurs as a mental process or on a computing device.
a section for evaluating a detection accuracy of a model corresponding to the feature values of the selected combination using the extra learning data set.
Model evaluation would be done via an algorithm that occurs as a mental process or on a computing device.
Thus, the claim recites a mathematical concept.
Step 2A - Prong 2: Integrated into a Practical Application?

a control computation part, executing a control computation for controlling a control target;
Absent a physical context or definition provided by the claim, both “target” and “controlling” are abstract terms. Additionally, MPEP Section 2106.05(g) states that “An example of pre-solution activity is a step of gathering data for use in a claimed process”. As the control part is solely used to collect state values for the abnormality detection part(s), it falls under the category of mere data gathering and does not integrate the claim into a practical application.
a state value storage part, storing at least a state value related to the monitoring target among the state values collected by the control computation part
Under the broadest reasonable interpretation, state value storage would occur either in the mind or on a computer-readable medium as a quantitative value. More importantly, it constitutes insignificant extra-solution activity as storing data values collected during a data gathering step is a routine activity that does not meaningfully limit the claim or integrate it into a practical application (see MPEP 2106.05(g)).
The claim is direct to the abstract idea.
Step 2B: Claim provides an Inventive Concept?
As discussed in step 2A, the limitations not directed to the abstract idea are examples of insignificant extra-solution activity and do not provide an inventive concept in step 2B.
The claim is ineligible.

Claim 2 (Statutory Category – System)
Step 2A - Prong 1: Judicial Exception Recited?
The claim elements further the mathematical concept of claim 1 from which it depends, specifically:
wherein the part of the data series of the feature values of the selected combination is used as the learning data set and the rest of the data series is used as an evaluation data set
Using data for the purposes of training a model and then evaluating said model would necessarily involve mathematical techniques.
wherein the section for evaluating the detection accuracy calculates a probability of an error detection when the evaluation data set is applied to the model obtained using the extra learning data set
Calculating a probability is mathematical by nature.
Thus, the claim recites a mathematical concept.
Step 2A - Prong 2: Integrated into a Practical Application?
No, there are no additional claim elements and thus the claim is not integrated into a practical applications.
The claim is direct to the abstract idea.
Step 2B: Claim provides an Inventive Concept?
As discussed with step 2A, there are no additional elements that would provide an inventive concept in step 2B.
The claim is ineligible.

Claim 3 (Statutory Category – System)
Step 2A - Prong 1: Judicial Exception Recited?
The claim elements further the mathematical concept of claim 2from which it depends upon, specifically: 
wherein the model generation part further includes a section for generating an extra evaluation data set by adding the data series of the virtual feature values that are generated by the statistical method to the evaluation data set
As with claim 1, generating data using statistical methods is fundamentally mathematical and abstract.
wherein the section for evaluating the detection accuracy calculates a probability of an error detection using the extra evaluation data set.
As with claim 2, calculating a probability is a mathematical operation.
Thus, the claim recites a mathematical concept.
Step 2A - Prong 2: Integrated into a Practical Application?
No, there are no additional claim elements and thus the claim is not integrated into a practical applications.
The claim is direct to the abstract idea.
Step 2B: Claim provides an Inventive Concept?
As discussed with step 2A, there are no additional elements that would provide an inventive concept in step 2B.
The claim is ineligible.

Claim 4 (Statutory Category – System/Device/Method)
Step 2A - Prong 1: Judicial Exception Recited?
The claim elements further the mathematical concept of claim 2 from which it depends, specifically:
wherein the model generation part further includes a section for receiving a setting of a statistical characteristic of the data series of the virtual feature values to be added.
A statistical characteristic is mathematical by nature.
Thus, the claim recites a mathematical concept.
Step 2A - Prong 2: Integrated into a Practical Application?
No, there are no additional claim elements and thus the claim is not integrated into a practical applications.
The claim is direct to the abstract idea.
Step 2B: Claim provides an Inventive Concept?
As discussed with step 2A, there are no additional elements that would provide an inventive concept in step 2B.
The claim is ineligible.

Claim 5 (Statutory Category – System)
Step 2A - Prong 1: Judicial Exception Recited?
The claim elements further the mathematical concept of claim 3 from which it depends, specifically:
wherein the model generation part further includes a section for receiving a setting of a statistical characteristic of the data series of the virtual feature values to be added.
A statistical characteristic is mathematical by nature.
Thus, the claim recites a mathematical concept.
Step 2A - Prong 2: Integrated into a Practical Application?
No, there are no additional claim elements and thus the claim is not integrated into a practical applications.
The claim is direct to the abstract idea.
Step 2B: Claim provides an Inventive Concept?
As discussed with step 2A, there are no additional elements that would provide an inventive concept in step 2B.
The claim is ineligible.

Claim 6 (Statutory Category – System)
Step 2A - Prong 1: Judicial Exception Recited?
The claim elements further the mathematical concept of claim 1 from which it depends, specifically:
wherein the model generation part further includes a section for registering an arbitrary feature value as the model when the detection accuracy is increased due to the arbitrary feature value being additionally selected.
As discussed above, the model and the feature values are both abstract, mathematical concepts as are the detection accuracy and its calculation.
mathematical concept.
Step 2A - Prong 2: Integrated into a Practical Application?
No, there are no additional claim elements and thus the claim is not integrated into a practical applications.
The claim is direct to the abstract idea.
Step 2B: Claim provides an Inventive Concept?
As discussed with step 2A, there are no additional elements that would provide an inventive concept in step 2B.
The claim is ineligible.

Claim 6 (Statutory Category – System)
Step 2A - Prong 1: Judicial Exception Recited?
The claim elements further the mathematical concept of claim 1 from which it depends, specifically:
wherein the model generation part further includes a section for registering an arbitrary feature value as the model when the detection accuracy is increased due to the arbitrary feature value being additionally selected.
As discussed above, the model and the feature values are both abstract, mathematical concepts as are the detection accuracy and its calculation.
Thus, the claim recites a mathematical concept.
Step 2A - Prong 2: Integrated into a Practical Application?

The claim is direct to the abstract idea.
Step 2B: Claim provides an Inventive Concept?
As discussed with step 2A, there are no additional elements that would provide an inventive concept in step 2B.
The claim is ineligible.

Claim 7 (Statutory Category – System)
Step 2A - Prong 1: Judicial Exception Recited?
The claim elements further the mathematical concept of claim 2 from which it depends, specifically:
wherein the model generation part further includes a section for registering an arbitrary feature value as the model when the detection accuracy is increased due to the arbitrary feature value being additionally selected.
As discussed above, the model and the feature values are both abstract, mathematical concepts as are the detection accuracy and its calculation.
Thus, the claim recites a mathematical concept.
Step 2A - Prong 2: Integrated into a Practical Application?
No, there are no additional claim elements and thus the claim is not integrated into a practical applications.
The claim is direct to the abstract idea.
Step 2B: Claim provides an Inventive Concept?
As discussed with step 2A, there are no additional elements that would provide an inventive concept in step 2B.
The claim is ineligible.

Claim 8 (Statutory Category – System)
Step 2A - Prong 1: Judicial Exception Recited?
The claim elements further the mathematical concept of claim 1 from which it depends, specifically:
wherein the model generation part further includes a section for labeling a specific range of the data series of the plurality of the generated feature values as at least one of "normal" and "abnormal."
Labelling data is an abstract process in that the labels express abstract categories of normal/abnormal determined in the mind or on a mathematical basis.
Thus, the claim recites a mathematical concept.
Step 2A - Prong 2: Integrated into a Practical Application?
No, there are no additional claim elements and thus the claim is not integrated into a practical applications.
The claim is direct to the abstract idea.
Step 2B: Claim provides an Inventive Concept?
As discussed with step 2A, there are no additional elements that would provide an inventive concept in step 2B.
ineligible.

Claim 9 (Statutory Category – System)
Step 2A - Prong 1: Judicial Exception Recited?
The claim elements further the mathematical concept of claim 2 from which it depends, specifically:
wherein the model generation part further includes a section for labeling a specific range of the data series of the plurality of the generated feature values as at least one of "normal" and "abnormal."
Labelling data is an abstract process in that the labels express abstract categories of normal/abnormal determined in the mind or on a mathematical basis.
Thus, the claim recites a mathematical concept.
Step 2A - Prong 2: Integrated into a Practical Application?
No, there are no additional claim elements and thus the claim is not integrated into a practical applications.
The claim is direct to the abstract idea.
Step 2B: Claim provides an Inventive Concept?
As discussed with step 2A, there are no additional elements that would provide an inventive concept in step 2B.
The claim is ineligible.

Claim 10 (Statutory Category – System)
Step 2A - Prong 1: Judicial Exception Recited?
The claim elements further the mathematical concept of claim 1 from which it depends, specifically:
wherein the model generation part further includes a section for calculating importance levels of each of the generated feature values
Calculating an importance is a mathematical operation, and importance is an abstract concept defined either mentally or through mathematics.
wherein the section for selecting the combination of the feature values preferentially selects a feature value having a high importance level.
Selecting a combination of values based on a mathematical calculation is a mathematical operation.
Thus, the claim recites a mathematical concept.
Step 2A - Prong 2: Integrated into a Practical Application?
No, there are no additional claim elements and thus the claim is not integrated into a practical applications.
The claim is direct to the abstract idea.
Step 2B: Claim provides an Inventive Concept?
As discussed with step 2A, there are no additional elements that would provide an inventive concept in step 2B.
The claim is ineligible.

Claim 11 (Statutory Category – System)
Step 2A - Prong 1: Judicial Exception Recited?
The claim elements further the mathematical concept of claim 2 from which it depends, specifically:
wherein the model generation part further includes a section for calculating importance levels of each of the generated feature values
Calculating an importance is a mathematical operation, and importance is an abstract concept defined either mentally or through mathematics.
wherein the section for selecting the combination of the feature values preferentially selects a feature value having a high importance level.
Selecting a combination of values based on a mathematical calculation is a mathematical operation.
Thus, the claim recites a mathematical concept.
Step 2A - Prong 2: Integrated into a Practical Application?
No, there are no additional claim elements and thus the claim is not integrated into a practical applications.
The claim is direct to the abstract idea.
Step 2B: Claim provides an Inventive Concept?
As discussed with step 2A, there are no additional elements that would provide an inventive concept in step 2B.
The claim is ineligible.

Claim 12 (Statutory Category – System)
Step 2A - Prong 1: Judicial Exception Recited?
The claim elements further the mathematical concept of claim 2 from which it depends, specifically:
a section for setting the abnormality detection parameter and the learning data set determined by the model generation part in the first abnormality detection part.
Setting a mathematical parameter based on the result of a mathematical process is a mathematical operation.
Thus, the claim recites a mathematical concept.
Step 2A - Prong 2: Integrated into a Practical Application?
No, there are no additional claim elements and thus the claim is not integrated into a practical applications.
The claim is direct to the abstract idea.
Step 2B: Claim provides an Inventive Concept?
As discussed with step 2A, there are no additional elements that would provide an inventive concept in step 2B.
The claim is ineligible.

Claim 13 (Statutory Category – Device)
Step 2A - Prong 1: Judicial Exception Recited?
The claims recite elements of a mathematical concept in prose, specifically:
a first abnormality detection part, detecting an abnormality that occur in a monitoring target by giving a state value related to the monitoring target among state values collected by the control computation part to a model that is defined by an abnormality detection parameter and a learning data set, wherein the mode indicates the monitoring target; 
State values, computation, model, detection parameters, and data sets are all mathematical by nature.
a second abnormality detection part, executing substantially the same detection process as the first abnormality detection part using the state values provided from the state value storage part
See the previous two limitations.
a model generation part, determining the abnormality detection parameter and the learning data set based on a detection result of the second abnormality detection part
The act of determining the abnormality parameter would comprise an algorithm that occurs either in the mind or on a computing device and would be mathematical in nature.
a section for generating a plurality of feature values from the state values provided from the state value storage part
Feature values would be quantitative and thus mathematical in nature and their generation would involve computation that occurs as a mental process or on a computing device.
a section for selecting a combination of one or a plurality of feature values among the plurality of the generated feature values
Selecting values would be done via an algorithm that occurs as a mental process or on a computing device.
a section for generating an extra learning data set including at least a part of a data series of the feature values of the selected combination and a data series of virtual feature values that are generated by a statistical method
Generating data would be done via an algorithm that occurs as a mental process or on a computing device.
a section for evaluating a detection accuracy of a model corresponding to the feature values of the selected combination using the extra learning data set.
Model evaluation would be done via an algorithm that occurs as a mental process or on a computing device.
Thus, the claim recites a mathematical concept.
Step 2A - Prong 2: Integrated into a Practical Application?
The additional limitations are examples of Extra-solution Activity and Mere Instructions to Apply the abstract idea, specifically:
A support device that is connected to a control device for controlling a control target
the control device
Section [0053] of the specification states: “Alternatively, the main parts of the control device 100 may be realized using hardware based on general architecture ( e.g., an industrial personal computer based on a general personal computer).”
Section [0054] of the specification states: “The support device 200 according to the present embodiment is realized by executing a program using hardware based on general architecture (e.g., a general personal computer) as an example.”

a state value storage part, storing at least a state value related to the monitoring target among the state values collected by the control computation part
Under the broadest reasonable interpretation, state value storage would occur either in the mind or on a computer-readable medium as a quantitative value. More importantly, it constitutes insignificant extra-solution activity as storing data values collected during a data gathering step is a routine activity that does not meaningfully limit the claim or integrate it into a practical application (see MPEP 2106.05(g)).
The claim is direct to the mathematical concept.
Step 2B: Claim provides an Inventive Concept?
As discussed in step 2A, the limitations not directed to the abstract idea are examples of insignificant pre-solution activity and general-purpose computing. 
Additionally, MPEP Section 2106.05(I) states that "Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract". The claim elements when viewed individually constitute well-known techniques that are abstract in nature, and as a whole simply constitute an application of the abstract idea, and not more, broken down into a series of abstract steps.
ineligible.

Claim 14 (Statutory Category – Device)
Step 2A - Prong 1: Judicial Exception Recited?
The claim elements further the mathematical concept of claim 13 from which it depends, specifically:
wherein the part of the data series of the feature values of the selected combination is used as the learning data set and the rest of the data series is used as an evaluation data set
Using data for the purposes of training a model and then evaluating said model would necessarily involve mathematical techniques.
wherein the section for evaluating the detection accuracy calculates a probability of an error detection when the evaluation data set is applied to the model obtained using the extra learning data set
Calculating a probability is mathematical by nature.
Thus, the claim recites a mathematical concept.
Step 2A - Prong 2: Integrated into a Practical Application?
No, there are no additional claim elements and thus the claim is not integrated into a practical applications.
The claim is direct to the abstract idea.
Step 2B: Claim provides an Inventive Concept?
As discussed with step 2A, there are no additional elements that would provide an inventive concept in step 2B.
ineligible.

Claim 15 (Statutory Category –Device)
Step 2A - Prong 1: Judicial Exception Recited?
The claim elements further the mathematical concept of claim 14 from which it depends upon, specifically: 
wherein the model generation part further includes a section for generating an extra evaluation data set by adding the data series of the virtual feature values that are generated by the statistical method to the evaluation data set
As with claim 13, generating data using statistical methods is fundamentally mathematical and abstract.
wherein the section for evaluating the detection accuracy calculates a probability of an error detection using the extra evaluation data set.
As with claim 14, calculating a probability is a mathematical operation.
Thus, the claim recites a mathematical concept.
Step 2A - Prong 2: Integrated into a Practical Application?
No, there are no additional claim elements and thus the claim is not integrated into a practical applications.
The claim is direct to the abstract idea.
Step 2B: Claim provides an Inventive Concept?
As discussed with step 2A, there are no additional elements that would provide an inventive concept in step 2B.
ineligible.

Claim 16 (Statutory Category –Device)
Step 2A - Prong 1: Judicial Exception Recited?
The claim elements further the mathematical concept of claim 14 from which it depends, specifically:
wherein the model generation part further includes a section for receiving a setting of a statistical characteristic of the data series of the virtual feature values to be added.
A statistical characteristic is mathematical by nature.
Thus, the claim recites a mathematical concept.
Step 2A - Prong 2: Integrated into a Practical Application?
No, there are no additional claim elements and thus the claim is not integrated into a practical applications.
The claim is direct to the abstract idea.
Step 2B: Claim provides an Inventive Concept?
As discussed with step 2A, there are no additional elements that would provide an inventive concept in step 2B.
The claim is ineligible.



Claim 17 (Statutory Category – Method)
Step 2A - Prong 1: Judicial Exception Recited?
The claims recite elements of an abstract idea in prose, specifically:
A model generation method of an abnormality detection system
Absent a physical context or definition provided by the claim, an “abnormality” is an abstraction, and thus a system based on its detection is also abstract. Models for abnormality detection are most commonly defined and constructed using mathematical techniques.
a first abnormality detection part, detecting an abnormality that occur in a monitoring target by giving a state value related to the monitoring target among state values collected by the control computation part to a model that is defined by an abnormality detection parameter and a learning data set, wherein the mode indicates the monitoring target; 
State values, computation, model, detection parameters, and data sets are all mathematical by nature.
a second abnormality detection part, executing substantially the same detection process as the first abnormality detection part using the state values provided from the state value storage part
See the previous two limitations.
a model generation part, determining the abnormality detection parameter and the learning data set based on a detection result of the second abnormality detection part
The act of determining the abnormality parameter would comprise an algorithm that occurs either in the mind or on a computing device and would be mathematical in nature.
a section for generating a plurality of feature values from the state values provided from the state value storage part

a section for selecting a combination of one or a plurality of feature values among the plurality of the generated feature values

Selecting values would be done via an algorithm that occurs as a mental process or on a computing device.
a section for generating an extra learning data set including at least a part of a data series of the feature values of the selected combination and a data series of virtual feature values that are generated by a statistical method
Generating data would be done via an algorithm that occurs as a mental process or on a computing device.
a section for evaluating a detection accuracy of a model corresponding to the feature values of the selected combination using the extra learning data set.
Model evaluation would be done via an algorithm that occurs as a mental process or on a computing device.
Thus, the claim recites a mathematical concept.
Step 2A - Prong 2: Integrated into a Practical Application?
The additional limitations are examples of Extra-solution Activity and Mere Instructions to Apply the abstract idea, specifically:
a control computation part, executing a control computation for controlling a control target;
Absent a physical context or definition provided by the claim, both “target” and “controlling” are abstract terms. Additionally, MPEP Section 2106.05(g) states that “An example of pre-solution activity is a step of gathering data for use in a claimed process”. As the control part is solely used to collect state values for the abnormality detection part(s), it falls under the category of mere data gathering and does not integrate the claim into a practical application.
a state value storage part, storing at least a state value related to the monitoring target among the state values collected by the control computation part
Under the broadest reasonable interpretation, state value storage would occur either in the mind or on a computer-readable medium as a quantitative value. More importantly, it constitutes insignificant extra-solution activity as storing data values collected during a data gathering step is a routine activity that does not meaningfully limit the claim or integrate it into a practical application (see MPEP 2106.05(g)).
The claim is direct to the mathematical concept.
Step 2B: Claim provides an Inventive Concept?
As discussed in step 2A, the limitations not directed to the abstract idea are examples of insignificant extra-solution activity and do not provide an inventive concept in step 2B.
The claim is ineligible.

Claim 18 (Statutory Category – Method)
Step 2A - Prong 1: Judicial Exception Recited?
17 from which it depends, specifically:
wherein the part of the data series of the feature values of the selected combination is used as the learning data set and the rest of the data series is used as an evaluation data set
Using data for the purposes of training a model and then evaluating said model would necessarily involve mathematical techniques.
wherein the section for evaluating the detection accuracy calculates a probability of an error detection when the evaluation data set is applied to the model obtained using the extra learning data set
Calculating a probability is mathematical by nature.
Thus, the claim recites a mathematical concept.
Step 2A - Prong 2: Integrated into a Practical Application?
No, there are no additional claim elements and thus the claim is not integrated into a practical applications.
The claim is direct to the abstract idea.
Step 2B: Claim provides an Inventive Concept?
As discussed with step 2A, there are no additional elements that would provide an inventive concept in step 2B.
The claim is ineligible.

Claim 19 (Statutory Category –Method)
Step 2A - Prong 1: Judicial Exception Recited?
18 from which it depends upon, specifically: 
wherein the model generation part further includes a section for generating an extra evaluation data set by adding the data series of the virtual feature values that are generated by the statistical method to the evaluation data set
As with claim 17, generating data using statistical methods is fundamentally mathematical and abstract.
wherein the section for evaluating the detection accuracy calculates a probability of an error detection using the extra evaluation data set.
As with claim 18, calculating a probability is a mathematical operation.
Thus, the claim recites a mathematical concept.
Step 2A - Prong 2: Integrated into a Practical Application?
No, there are no additional claim elements and thus the claim is not integrated into a practical applications.
The claim is direct to the abstract idea.
Step 2B: Claim provides an Inventive Concept?
As discussed with step 2A, there are no additional elements that would provide an inventive concept in step 2B.
The claim is ineligible.

Claim 20 (Statutory Category –Method)
Step 2A - Prong 1: Judicial Exception Recited?
18 from which it depends, specifically:
wherein the model generation part further includes a section for receiving a setting of a statistical characteristic of the data series of the virtual feature values to be added.
A statistical characteristic is mathematical by nature.
Thus, the claim recites a mathematical concept.
Step 2A - Prong 2: Integrated into a Practical Application?
No, there are no additional claim elements and thus the claim is not integrated into a practical applications.
The claim is direct to the abstract idea.
Step 2B: Claim provides an Inventive Concept?
As discussed with step 2A, there are no additional elements that would provide an inventive concept in step 2B.
The claim is ineligible.







Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14. Claims 1,2,3,4,5,8,9,12,13,14,15,16,17,18,19,20 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US Publication No. US 2012/0041575 A1) in view of Guo (Guo, Hongyu et al. “Learning from Imbalanced Data Sets with Boosting and Data Generation: The DataBoost-IM Approach”, ACM SIGKDD Explorations. Volume 6, Issue 1, Pages 30-39, June 2004).

	Regarding claim 1, Maeda discloses an abnormality detection system (Maeda, [0002] “The present invention relates to an anomaly detection method and an anomaly detection system”) [Examiner note: under the broadest reasonable interpretation, an anomaly is interpreted be equivalent to an abnormality] which comprises a control computation part, executing a control computation for controlling a control target (Maeda, [0102] “Each signal corresponds to an output from a plurality of sensors provided in an object plant or facility. … In addition to representing an output or a state, a control signal (input) for controlling something is also conceivable.”) and  a first abnormality detection part, detecting an abnormality that occur in a monitoring target by giving a state value related to the monitoring target among state values collected by the control computation part to a model Maeda, [0063] “The anomaly detection system … makes a model of the learning data updated at appropriate times  that is defined by an abnormality detection parameter (Maeda,[0016] “In addition, for a plurality of pieces of observation data, a similarity between individual pieces of data included in the learning data and the observation data is obtained and k pieces of data (where k denotes a parameter) with highest similarities to the observation data are obtained, a histogram of data included in the obtained learning data is obtained and,
based on the histogram, at least one or more values such as a typical value, an upper limit, and a lower limit is set, and an anomaly is monitored on a daily basis using the set values.”) ) and a learning data set (Maeda [0063] “(4) makes a model of the learning data”), wherein the model indicates the monitoring target (Maeda, [0064] “In addition, for a plurality of pieces of observation data, a similarity between individual pieces of data included in the learning data and the observation data is obtained and k pieces of data with highest similarities to the observation data are obtained, a histogram of data included in the obtained learning data is obtained and, based on the histogram, at least one or more values such as a typical value, an upper limit, and a lower limit is set, and an anomaly is monitored using the set values.”) [Examiner note: the features of the first abnormality detection part disclosed by Maeda and cited above are not specific to any particular embodiment, although for specific structure the first embodiment may be used] and a state value storage part that stores at least a state value related to the monitoring target among the state values collected by the control computation part (Maeda, [0102] “Each signal corresponds to an output from a plurality of sensors provided in an object plant or facility. … In addition to representing an output or a state, a control signal (input) for controlling something is also conceivable.”) and a second abnormality detection part (Maeda, [0072] “Sensor data of an object engine or the like is inputted to a processor 119 that executes anomaly detection, and after correcting missing values and the like, the sensor data is stored in a database DB 121. The processor 119 uses DB data made up of acquired observation sensor data and learning data to perform anomaly detection.”) and executing substantially the same detection process as the first abnormality detection part using the state values provided from the state value storage part (Maeda, [0063] “The anomaly detection system … (4) makes a model of the learning data updated at appropriate times by the Subspace method, and detects anomaly candidates on the basis of a distance relationship between each piece of the observation data and a Subspace, (5) combines analyses of event information and detects an anomaly from the anomaly candidates, and (6) determines a deviance of the observation data on the basis of a histogram of use of the learning data, and identifies an anomalous element (sensor signal) indicated by the observation data” and [0072] “Sensor data of an object engine or the like is inputted to a processor 119 that executes anomaly detection, and after correcting missing values and the like, the sensor data is
stored in a database DB 121. The processor 119 uses DB data made up of acquired observation sensor data and learning data to perform anomaly detection.”) [Examiner note: the sixth embodiment is cited as disclosing the second abnormality detection part]] and a model generation part that determines the abnormality detection parameter and the learning data set (Maeda, [0106] “Next, trajectory segmentation clustering is performed on the r-dimensional multidimensional time-series signal by a trajectory segmentation clustering unit 106” and [0112] “Next, each cluster obtained by clustering is subjected to modeling in a low-dimensional Subspace by a modeling unit 108. The modeling need not be limited to normal portions and the incorporation of an anomaly does not pose any problems. In this case, for example, modeling is performed by regression analysis. … b: regression coefficient (1+p columns)” and [0111] “In other words, a transition period in which data varies over time is obtained by the trajectory segmentation clustering unit 106, whereby an attribute is added to transitional data and the transitional data is collected as learning data.”)   based on a detection result of the second abnormality detection part (Maeda, [0134] “Considering the example illustrated in FIG. 23, different behaviors are manifested between before and after non-operation even with a same operating state, which can now be expressed in a feature space. Diagram 93 on the right-hand side of FIG. 17 illustrates a change from a model (low-dimensional Subspace) obtained from previous learning data and enables a change in state to be observed.”) and a section for generating a plurality of feature values from the state values provided from the state value storage part (Maeda, [0102] “Each signal corresponds to an output from a plurality of sensors provided in an object plant or facility. For example, a temperature of a cylinder, oil, cooling water, or the like, a pressure of oil or cooling water, a revolution speed of a shaft, a room temperature, an operating time, or the like are observed from various sensors at regular intervals such as several times each day or in real-time. … In this case, signals are to be treated as multidimensional time series signals.”) and a section for selecting a combination of one or a plurality of feature values among the plurality of the generated feature values (Maeda, [0105]  r-dimensional multidimensional time-series signal having dimensions.”) and  generating an extra learning data set including at least a part of a data series of the feature values of the selected combination (Maeda, [0065]” At the same time, the learning data mainly including normal cases 15 itself is also sorted out and accumulated/updated in order to improve accuracy.”) and evaluating a detection accuracy of a model corresponding to the feature values of the selected combination using the extra learning data set (Maeda, [0068] “FIG.3 presents a summary of evaluation systems of methods that perform learning data selection (completeness evaluation) and anomaly diagnosis using sensor data and event data (alarm information or the like). An anomaly measure 21 according to classification by a plurality of classifiers and an accuracy rate/false alarm rate 23 according to matching evaluation are evaluated.”).
	Maeda does not explicitly disclose generating an extra learning data set including at least a part of a data series of the feature values of the selected combination and a data series of virtual feature values that are generated by a statistical method.
	Guo discloses generating an extra learning data set including at least a part of a data series of the feature values of the selected combination and a data series of virtual feature values that are generated by a statistical method (Guo, Page 30 Abstract “In the DataBoost-IM method, hard examples from both the majority and minority classes are identified during execution of the boosting algorithm. Subsequently, the hard examples are used to separately generate synthetic examples for the majority and minority classes. The synthetic data are then added to the original training set, and the class distribution and the total weights of the different classes in the new training set are rebalanced.” and Page 32 2nd column 2nd paragraph “For Continuous attribute, the data generation produces a total of Nmaj attribute values. The values are chosen by considering the range [min, max] of the original attribute values with
respect to the seed class. Also, the distribution of original attribute values, in terms of the deviation and the mean, is used during data generation.”).
	Maeda and Guo are analogous art because they are from a similar problem-solving area of generating new learning data.
	Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have modified Maeda to incorporate the teachings of Guo by generating new, artificial learning data via statistical methods as taught by Guo. The motivation for doing so would have been that the original data might be imbalanced with respect to certain features and would produce poor predictive accuracy if solely used to train a model (Guo, Page 30 1st column 2nd paragraph “The class imbalance problem corresponds to domains for which one class is represented by a large number of examples while the other is represented by only a few [1]. Many real world applications involve learning from imbalanced sets, such as fraud detection, telecommunications management, oil spill detection and text classification [2]. When learning from imbalanced data sets, machine learning algorithms tend to produce high predictive accuracy over the majority class, but poor predictive accuracy over the minority class [3].”).

Regarding claim 2, Maeda in view of Guo disclose the system of claim 1.
Maeda discloses that that the section for evaluating the detection accuracy calculates a probability of an error detection (Maeda, [0068] “FIG.3 presents a summary of evaluation systems of methods that perform learning data selection (completeness evaluation) and anomaly diagnosis using sensor data and event data (alarm information or the like). An anomaly measure 21 according to classification by a plurality of classifiers and an accuracy rate/false alarm rate 23 according to matching evaluation are evaluated.”).
Maeda does not explicitly disclose that the part of the data series of the feature values of the selected combination is used as the learning data set and the rest of the data series is used as an evaluation data set or that the section for evaluating the detection accuracy calculates a probability of an error detection when the evaluation data set is applied to the model obtained using the extra learning data set.
Guo discloses that the part of the data series of the feature values of the selected combination is used as the learning data set and the rest of the data series is used as an evaluation data set (Guo, Page 34 1st column 3rd paragraph “For each 10-fold cross validation the data set was first partitioned into 10 equal sized sets and each set was then in turn used as the test set while the classifier trains on the other nine sets.”.) and that the section for evaluating the detection accuracy calculates a probability of an error detection when the evaluation data set is applied to the model obtained using the extra learning data set (Guo, Page 33 2nd column 1st paragraph “In Table 3, the TP Rate and FP Rate are calculated as TP/(FN+TP) and FP/(FP+TN). The Precision and Recall are calculated as TP / (TP + FP) and TP / (TP + FN).”, see also Table 3 on Page 33).
Maeda to incorporate the teachings of Guo by separating the data into a learning set and an evaluation set and calculating a probability of correctly detecting an abnormality using the evaluation set as taught by Guo. The motivation for doing so would have been to assess the predictive performance of the abnormality detection model.

Regarding claim 3, Maeda in view of Guo discloses the system of claim 2.
	Maeda does not explicitly disclose that the model generation part further includes a section for generating an extra evaluation data set by adding the data series of the virtual feature values that are generated by the statistical method to the evaluation data set or that the section for evaluating the detection accuracy calculates a probability of an error
detection using the extra evaluation data set.
	Guo discloses that the model generation part further includes a section for generating an extra evaluation data set by adding the data series of the virtual feature values that are generated by the statistical method to the evaluation data set (Guo, Page 30 Abstract “In the DataBoost-IM method, hard examples from both the majority and minority classes are identified during execution of the boosting algorithm. Subsequently, the hard examples are used to separately generate synthetic examples for the majority and minority classes. The synthetic data are then added to the original training set, and the class distribution and the total weights of the different classes in the new training set are rebalanced.” and Page 32 2nd column 2nd paragraph “For Continuous attribute, the data generation produces a total of Nmaj attribute values. The values are chosen by considering the range [min, max] of the original the section for evaluating the detection accuracy calculates a probability of an error detection using the extra evaluation data set (Guo, Page 33 2nd column 1st paragraph “In Table 3, the TP Rate and FP Rate are calculated as TP/(FN+TP) and FP/(FP+TN). The Precision and Recall are calculated as TP / (TP + FP) and TP / (TP + FN).”, see also Table 3 on Page 33).
	Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have modified Maeda to incorporate the teachings of Guo by generating new, artificial evaluation data via statistical methods as taught by Guo. The motivation for doing so would have been that the original data might be imbalanced with respect to certain features and would produce poor predictive accuracy if solely used to train a model (Guo, Page 30 1st column 2nd paragraph “The class imbalance problem corresponds to domains for which one class is represented by a large number of examples while the other is represented by only a few [1]. Many real world applications involve learning from imbalanced sets, such as fraud detection, telecommunications management, oil spill detection and text classification [2]. When learning from imbalanced data sets, machine learning algorithms tend to produce high predictive accuracy over the majority class, but poor predictive accuracy over the minority class [3].”). It would have furthermore been obvious calculate a probability of correctly detecting an abnormality using the new evaluation data as taught by Guo. The motivation for doing so would have been to assess the predictive performance of the abnormality detection model.

4, Maeda in view of Guo disclose the system of claim 2.
	Maeda discloses that the model generation part further includes a section for receiving a setting of a statistical characteristic of the data series of the virtual feature values to be added (Maeda, [0113] “In this case, regression analysis is performed on the
r-dimensional multidimensional time-series signal of each cluster with N pieces of data (N=0, 1, 2, . . . ) left out. For example, if N=1, then it is assumed that one type of anomalous signal is incorporated and a signal from which the one type of anomalous signal has been removed is modeled as 'X'. If N=0, then entire r-dimensional multidimensional time-series signals are to be handled.”).

	Regarding claim 5, Maeda in view of Guo disclose the system of claim 3.
	Maeda discloses that the model generation part further includes a section for receiving a setting of a statistical characteristic of the data series of the virtual feature values to be added (Maeda, [0113] “In this case, regression analysis is performed on the
r-dimensional multidimensional time-series signal of each cluster with N pieces of data (N=0, 1, 2, . . . ) left out. For example, if N=1, then it is assumed that one type of anoma
lous signal is incorporated and a signal from which the one type of anomalous signal has been removed is modeled as 'X'. If N=0, then entire r-dimensional multidimensional time-series signals are to be handled.”).

	Regarding claim 8, Maeda in view of Guo disclose the system of claim 1.
Maeda discloses that the model generation part further includes a section for labeling a specific range of the data series of the plurality of the generated feature values as at least one of "normal" and "abnormal." (Maeda, [0108] “Classification into a plurality of states such as an operating state and a non-operating state can be performed.” and [0120] “In the same manner as described earlier, with anomaly detection, since the problem becomes a problem of one-class classification, class A containing the majority of data is set as the normal part and a distance from the unknown pattern q(newest observation pattern) to class A is obtained as the deviation.”).

	Regarding claim 9, Maeda in view of Guo disclose the system of claim 2.
	Maeda discloses that the model generation part further includes a section for labeling a specific range of the data series of the plurality of the generated feature values as at least one of "normal" and "abnormal." (Maeda, [0108] “Classification into a plurality of states such as an operating state and a non-operating state can be performed.” and [0120] “In the same manner as described earlier, with anomaly detection, since the problem becomes a problem of one-class classification, class A containing the majority of data is set as the normal part and a distance from the unknown pattern q(newest observation pattern) to class A is obtained as the deviation.”).

	
	
	


	Regarding claim 12, Maeda in view of Guo disclose the system of claim 1. 
	Maeda discloses a section for setting the abnormality detection parameter and the learning data set determined by the model generation part in the first abnormality detection part by the model generation part in the first abnormality detection part (Maeda, [0129] “A parameter k is set to 10. A stable result can be obtained by adopting several “k's” and making a majority decision thereof (on the basis of a concept similar to a method referred to as bagging,”).


	Regarding claim 13, Maeda discloses a support device that is connected to a control device for controlling a control target (Maeda, [0112] “Next, each cluster obtained by clustering is subjected to modeling in a low-dimensional subspace by a modeling unit 108.”) and that the control device comprises a control computation part, executing a control computation for controlling a control target (Maeda, [0102] “Each signal corresponds to an output from a plurality of sensors provided in an object plant or facility. … In addition to representing an output or a state, a control signal (input) for controlling something is also conceivable.”) and  a first abnormality detection part, detecting an abnormality that occur in a monitoring target by giving a state value related to the monitoring target among state values collected by the control computation part to a model Maeda, [0063] “The anomaly detection system … makes a model of the learning data updated at appropriate times by the Subspace  that is defined by an abnormality detection parameter 
(Maeda,[0016] “In addition, for a plurality of pieces of observation data, a similarity between individual pieces of data included in the learning data and the observation data is obtained andk pieces of data (where k denotes a parameter) with highest similarities to the observation data are obtained, a histogram of data included in the obtained learning data is obtained and,
based on the histogram, at least one or more values such as a typical value, an upper limit, and a lower limit is set, and an anomaly is monitored on a daily basis using the set values.”) and a learning data set (Maeda [0063] “(4) makes a model of the learning data”), wherein the model indicates the monitoring target (Maeda, [0064] “In addition, for a plurality of pieces of observation data, a similarity between individual pieces of data included in the learning data and the observation data is obtained and k pieces of data with highest similarities to the observation data are obtained, a histogram of data included in the obtained learning data is obtained and, based on the histogram, at least one or more values such as a typical value, an upper limit, and a lower limit is set, and an anomaly is monitored using the set values.”) [Examiner note: the features of the first abnormality detection part disclosed by Maeda and cited above are not specific to any particular embodiment, although for specific structure the first embodiment may be used]  and a state value storage part that stores at least a state value related to the monitoring target among the state values collected by the control computation part (Maeda, [0102] “Each signal corresponds to an output from a plurality of sensors provided in an object plant or facility. … In addition to representing an output or a state, a control signal (input) for controlling something is also conceivable.”) and that the support device comprises a second abnormality detection part (Maeda, [0072] “Sensor data of an object engine or the like is inputted to a processor 119 that executes anomaly detection, and after correcting missing values and the like, the sensor data is stored in a database DB 121. The processor 119 uses DB data made up of acquired observation sensor data and learning data to perform anomaly detection.”) and executing substantially the same detection process as the first abnormality detection part using the state values provided from the state value storage part (Maeda, [0063] “The anomaly detection system … (4) makes a model of the learning data updated at appropriate times by the Subspace method, and detects anomaly candidates on the basis of a distance relationship between each piece of the observation data and a Subspace, (5) combines analyses of event information and detects an anomaly from the anomaly candidates, and (6) determines a deviance of the observation data on the basis of a histogram of use of the learning data, and identifies an anomalous element (sensor signal) indicated by the observation data” and [0072] “Sensor data of an object engine or the like is inputted to a processor 119 that executes anomaly detection, and after correcting missing values and the like, the sensor data is
stored in a database DB 121. The processor 119 uses DB data made up of acquired observation sensor data and learning data to perform anomaly detection.”) [Examiner note: the sixth embodiment is cited as disclosing the second abnormality detection part]and a model generation part that determines the abnormality detection parameter and the learning data set (Maeda, [0106] “Next, trajectory segmentation clustering is performed on the r-dimensional multidimensional time-series signal by a trajectory segmentation clustering unit 106” and [0112] “Next, each cluster obtained by clustering is subjected to modeling in a low-dimensional Subspace by a modeling unit 108. The modeling need not be limited to normal portions and the incorporation of an anomaly does not pose any problems. In this case, for example, modeling is performed by regression analysis. … b: regression coefficient (1+p columns)” and [0111] “In other words, a transition period in which data varies over time is obtained by the trajectory segmentation clustering unit 106, whereby an attribute is added to transitional data and the transitional data is collected as learning data.”)  based on a detection result of the second abnormality detection part (Maeda, [0134] “Considering the example illustrated in FIG. 23, different behaviors are manifested between before and after non-operation even with a same operating state, which can now be expressed in a feature space. Diagram 93 on the right-hand side of FIG. 17 illustrates a change from a model (low-dimensional Subspace) obtained from previous learning data and enables a change in state to be observed.”) and a section for generating a plurality of feature values from the state values provided from the state value storage part (Maeda, [0102] “Each signal corresponds to an output from a plurality of sensors provided in an object plant or facility. For example, a temperature of a cylinder, oil, cooling water, or the like, a pressure of oil or cooling water, a revolution speed of a shaft, a room temperature, an operating time, or the like are observed from various sensors at regular intervals such as several times each day or in real-time. … In this case, signals are to be treated as multidimensional time series signals.”) and a section for selecting a combination of one or a plurality of feature values among the plurality of the generated feature values (Maeda, [0105]  r-dimensional multidimensional time-series signal having dimensions.”) and  generating an extra learning data set including at least a part of a data series of the feature values of the selected combination (Maeda, [0065]” At the same time, the learning data mainly including normal cases 15 itself is also sorted out and accumulated/updated in order to improve accuracy.”)and evaluating a detection accuracy of a model corresponding to the feature values of the selected combination using the extra learning data set (Maeda, [0068] “FIG.3 presents a summary of evaluation systems of methods that perform learning data selection (completeness evaluation) and anomaly diagnosis using sensor data and event data (alarm information or the like). An anomaly measure 21 according to classification by a plurality of classifiers and an accuracy rate/false alarm rate 23 according to matching evaluation are evaluated.”).
	Maeda does not explicitly disclose generating an extra learning data set including at least a part of a data series of the feature values of the selected combination and a data series of virtual feature values that are generated by a statistical method.
	Guo discloses generating an extra learning data set including at least a part of a data series of the feature values of the selected combination and a data series of virtual feature values that are generated by a statistical method (Guo, Page 30 Abstract “In the DataBoost-IM method, hard examples from both the majority and minority classes are identified during execution of the boosting algorithm. Subsequently, the hard examples are used to separately generate synthetic examples for the majority and minority classes. The synthetic data are then added to the original training set, and the class distribution and the total weights of the different classes in the new training set are rebalanced.” and Page 32 2nd column 2nd paragraph “For Continuous attribute, the data generation produces a total of Nmaj attribute values. The values are chosen by considering the range [min, max] of the original attribute values with
respect to the seed class. Also, the distribution of original attribute values, in terms of the deviation and the mean, is used during data generation.”).
	Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have modified Maeda to incorporate the teachings of Guo by generating new, artificial learning data via statistical methods as taught by Guo. The motivation for doing so would have been that the original data might be imbalanced with respect to certain features and would produce poor predictive accuracy if solely used to train a model (Guo, Page 30 1st column 2nd paragraph “The class imbalance problem corresponds to domains for which one class is represented by a large number of examples while the other is represented by only a few [1]. Many real world applications involve learning from imbalanced sets, such as fraud detection, telecommunications management, oil spill detection and text classification [2]. When learning from imbalanced data sets, machine learning algorithms tend to produce high predictive accuracy over the majority class, but poor predictive accuracy over the minority class [3].”).

Regarding claim 14, Maeda in view of Guo disclose the device of claim 13.
Maeda discloses that that the section for evaluating the detection accuracy calculates a probability of an error detection (Maeda, [0068] “FIG.3 presents a summary of evaluation 
Maeda does not explicitly disclose that the part of the data series of the feature values of the selected combination is used as the learning data set and the rest of the data series is used as an evaluation data set or that the section for evaluating the detection accuracy calculates a probability of an error detection when the evaluation data set is applied to the model obtained using the extra learning data set.
Guo discloses that the part of the data series of the feature values of the selected combination is used as the learning data set and the rest of the data series is used as an evaluation data set (Guo, Page 34 1st column 3rd paragraph “For each 10-fold cross validation the data set was first partitioned into 10 equal sized sets and each set was then in turn used as the test set while the classifier trains on the other nine sets.”.) and that the section for evaluating the detection accuracy calculates a probability of an error detection when the evaluation data set is applied to the model obtained using the extra learning data set (Guo, Page 33 2nd column 1st paragraph “In Table 3, the TP Rate and FP Rate are calculated as TP/(FN+TP) and FP/(FP+TN). The Precision and Recall are calculated as TP / (TP + FP) and TP / (TP + FN).”, see also Table 3 on Page 33).
Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have modified Maeda to incorporate the teachings of Guo by separating the data into a learning set and an evaluation set and calculating a probability of correctly detecting Guo. The motivation for doing so would have been to assess the predictive performance of the abnormality detection model.

Regarding claim 15, Maeda in view of Guo discloses the device of claim 14.
	Maeda does not explicitly disclose that the model generation part further includes a section for generating an extra evaluation data set by adding the data series of the virtual feature values that are generated by the statistical method to the evaluation data set or that the section for evaluating the detection accuracy calculates a probability of an error
detection using the extra evaluation data set.
	Guo discloses that the model generation part further includes a section for generating an extra evaluation data set by adding the data series of the virtual feature values that are generated by the statistical method to the evaluation data set (Guo, Page 30 Abstract “In the DataBoost-IM method, hard examples from both the majority and minority classes are identified during execution of the boosting algorithm. Subsequently, the hard examples are used to separately generate synthetic examples for the majority and minority classes. The synthetic data are then added to the original training set, and the class distribution and the total weights of the different classes in the new training set are rebalanced.” and Page 32 2nd column 2nd paragraph “For Continuous attribute, the data generation produces a total of Nmaj attribute values. The values are chosen by considering the range [min, max] of the original attribute values with respect to the seed class. Also, the distribution of original attribute values, in terms of the deviation and the mean, is used during data generation.”) [Examiner note: the extra learning data and extra evaluation data are generated at the same time] and that the section for evaluating the detection accuracy calculates a probability of an error detection using the extra evaluation data set (Guo, Page 33 2nd column 1st paragraph “In Table 3, the TP Rate and FP Rate are calculated as TP/(FN+TP) and FP/(FP+TN). The Precision and Recall are calculated as TP / (TP + FP) and TP / (TP + FN).”, see also Table 3 on Page 33).
	Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have modified Maeda to incorporate the teachings of Guo by generating new, artificial evaluation data via statistical methods as taught by Guo. The motivation for doing so would have been that the original data might be imbalanced with respect to certain features and would produce poor predictive accuracy if solely used to train a model (Guo, Page 30 1st column 2nd paragraph “The class imbalance problem corresponds to domains for which one class is represented by a large number of examples while the other is represented by only a few [1]. Many real world applications involve learning from imbalanced sets, such as fraud detection, telecommunications management, oil spill detection and text classification [2]. When learning from imbalanced data sets, machine learning algorithms tend to produce high predictive accuracy over the majority class, but poor predictive accuracy over the minority class [3].”). It would have furthermore been obvious calculate a probability of correctly detecting an abnormality using the new evaluation data as taught by Guo. The motivation for doing so would have been to assess the predictive performance of the abnormality detection model.

	Regarding claim 16, Maeda in view of Guo disclose the device of claim 14.
Maeda discloses that the model generation part further includes a section for receiving a setting of a statistical characteristic of the data series of the virtual feature values to be added (Maeda, [0113] “In this case, regression analysis is performed on the
r-dimensional multidimensional time-series signal of each cluster with N pieces of data (N=0, 1, 2, . . . ) left out. For example, if N=1, then it is assumed that one type of anomalous signal is incorporated and a signal from which the one type of anomalous signal has been removed is modeled as 'X'. If N=0, then entire r-dimensional multidimensional time-series signals are to be handled.”).

	Regarding claim 17, Maeda discloses a model generation method (Maeda, [0112] “Next, each cluster obtained by clustering is subjected to modeling in a low-dimensional Subspace by a modeling unit 108.”) of an abnormality detection system (Maeda, [0002] “The present invention relates to an anomaly detection method and an anomaly detection system”) [Examiner note: under the broadest reasonable interpretation, an anomaly is interpreted be equivalent to an abnormality] which comprises a control computation part, executing a control computation for controlling a control target (Maeda, [0102] “Each signal corresponds to an output from a plurality of sensors provided in an object plant or facility. … In addition to representing an output or a state, a control signal (input) for controlling something is also conceivable.”) and  a first abnormality detection part, detecting an abnormality that occur in a monitoring target by giving a state value related to the monitoring target among state values collected by the control computation part to a model Maeda, [0063] “The anomaly detection system … makes a model of the learning data updated at appropriate times by the Subspace  that is defined by an abnormality detection parameter (Maeda,[0016] “In addition, for a plurality of pieces of observation data, a similarity between individual pieces of data included in the learning data and the observation data is obtained andk pieces of data (where k denotes a parameter) with highest similarities to the observation data are obtained, a histogram of data included in the obtained learning data is obtained and,
based on the histogram, at least one or more values such as a typical value, an upper limit, and a lower limit is set, and an anomaly is monitored on a daily basis using the set values.”) ) and a learning data set (Maeda [0063] “(4) makes a model of the learning data”), wherein the model indicates the monitoring target (Maeda, [0064] “In addition, for a plurality of pieces of observation data, a similarity between individual pieces of data included in the learning data and the observation data is obtained and k pieces of data with highest similarities to the observation data are obtained, a histogram of data included in the obtained learning data is obtained and, based on the histogram, at least one or more values such as a typical value, an upper limit, and a lower limit is set, and an anomaly is monitored using the set values.”) [Examiner note: the features of the first abnormality detection part disclosed by Maeda and cited above are not specific to any particular embodiment, although for specific structure the first embodiment may be used] and a state value storage part that stores at least a state value related to the monitoring target among the state values collected by the control computation part (Maeda, [0102] “Each signal corresponds to an output from a plurality of sensors provided in an object plant or facility. … In addition to representing an output or a state, a control signal (input) for controlling something is also conceivable.”) and a second abnormality detection part (Maeda, [0072] “Sensor data of an object engine or the like is inputted to a processor 119 that executes anomaly detection, and after correcting missing values and the like, the sensor data is stored in a database DB 121. The processor 119 uses DB data made up of acquired observation sensor data and learning data to perform anomaly detection.”) and executing substantially the same detection process as the first abnormality detection part using the state values provided from the state value storage part (Maeda, [0063] “The anomaly detection system … (4) makes a model of the learning data updated at appropriate times by the Subspace method, and detects anomaly candidates on the basis of a distance relationship between each piece of the observation data and a Subspace, (5) combines analyses of event information and detects an anomaly from the anomaly candidates, and (6) determines a deviance of the observation data on the basis of a histogram of use of the learning data, and identifies an anomalous element (sensor signal) indicated by the observation data” and [0072] “Sensor data of an object engine or the like is inputted to a processor 119 that executes anomaly detection, and after correcting missing values and the like, the sensor data is
stored in a database DB 121. The processor 119 uses DB data made up of acquired observation sensor data and learning data to perform anomaly detection.”) [Examiner note: the sixth embodiment is cited as disclosing the second abnormality detection part] and a model generation part that determines the abnormality detection parameter and the learning data set (Maeda, [0106] “Next, trajectory segmentation clustering is performed on the r-dimensional multidimensional time-series signal by a trajectory segmentation clustering unit 106” and [0112] “Next, each cluster obtained by clustering is subjected to modeling in a low-dimensional Subspace by a modeling unit 108. The modeling need not be limited to normal portions and the incorporation of an anomaly does not pose any problems. In this case, for example, modeling is performed by regression analysis. … b: regression coefficient (1+p columns)” and [0111] “In other words, a transition period in which data varies over time is obtained by the trajectory segmentation clustering unit 106, whereby an attribute is added to transitional data and the transitional data is collected as learning data.”)  based on a detection result of the second abnormality detection part (Maeda, [0134] “Considering the example illustrated in FIG. 23, different behaviors are manifested between before and after non-operation even with a same operating state, which can now be expressed in a feature space. Diagram 93 on the right-hand side of FIG. 17 illustrates a change from a model (low-dimensional Subspace) obtained from previous learning data and enables a change in state to be observed.”) and a section for generating a plurality of feature values from the state values provided from the state value storage part (Maeda, [0102] “Each signal corresponds to an output from a plurality of sensors provided in an object plant or facility. For example, a temperature of a cylinder, oil, cooling water, or the like, a pressure of oil or cooling water, a revolution speed of a shaft, a room temperature, an operating time, or the like are observed from various sensors at regular intervals such as several times each day or in real-time. … In this case, signals are to be treated as multidimensional time series signals.”) and a section for selecting a combination of one or a plurality of feature values among the plurality of the generated feature values (Maeda, [0105]  r-dimensional multidimensional time-series signal having dimensions.”) and  generating an extra learning data set including at least a part of a data series of the feature values of the selected combination (Maeda, [0065]” At the same time, the learning data mainly including normal cases 15 itself is also sorted out and accumulated/updated in order to improve accuracy.”)“and evaluating a detection accuracy of a model corresponding to the feature values of the selected combination using the extra learning data set (Maeda, [0068] “FIG.3 presents a summary of evaluation systems of methods that perform learning data selection (completeness evaluation) and anomaly diagnosis using sensor data and event data (alarm information or the like). An anomaly measure 21 according to classification by a plurality of classifiers and an accuracy rate/false alarm rate 23 according to matching evaluation are evaluated.”).
	Maeda does not explicitly disclose discloses generating an extra learning data set including at least a part of a data series of the feature values of the selected combination and a data series of virtual feature values that are generated by a statistical method.
	Guo discloses generating an extra learning data set including at least a part of a data series of the feature values of the selected combination and a data series of virtual feature values that are generated by a statistical method (Guo, Page 30 Abstract “In the DataBoost-IM method, hard examples from both the majority and minority classes are identified during execution of the boosting algorithm. Subsequently, the hard examples are used to separately generate synthetic examples for the majority and minority classes. The synthetic data are then added to the original training set, and the class distribution and the total weights of the different classes in the new training set are rebalanced.” and Page 32 2nd column 2nd paragraph “For Continuous attribute, the data generation produces a total of Nmaj attribute values. The values are chosen by considering the range [min, max] of the original attribute values with
respect to the seed class. Also, the distribution of original attribute values, in terms of the deviation and the mean, is used during data generation.”).
	Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have modified Maeda to incorporate the teachings of Guo by generating new, artificial learning data via statistical methods as taught by Guo. The motivation for doing so would have been that the original data might be imbalanced with respect to certain features and would produce poor predictive accuracy if solely used to train a model (Guo, Page 30 1st column 2nd paragraph “The class imbalance problem corresponds to domains for which one class is represented by a large number of examples while the other is represented by only a few [1]. Many real world applications involve learning from imbalanced sets, such as fraud detection, telecommunications management, oil spill detection and text classification [2]. When learning from imbalanced data sets, machine learning algorithms tend to produce high predictive accuracy over the majority class, but poor predictive accuracy over the minority class [3].”).

Regarding claim 18, Maeda in view of Guo disclose the method of claim 17.
Maeda discloses that that the section for evaluating the detection accuracy calculates a probability of an error detection (Maeda, [0068] “FIG.3 presents a summary of evaluation 
Maeda does not explicitly disclose that the part of the data series of the feature values of the selected combination is used as the learning data set and the rest of the data series is used as an evaluation data set or that the section for evaluating the detection accuracy calculates a probability of an error detection when the evaluation data set is applied to the model obtained using the extra learning data set.
Guo discloses that the part of the data series of the feature values of the selected combination is used as the learning data set and the rest of the data series is used as an evaluation data set (Guo, Page 34 1st column 3rd paragraph “For each 10-fold cross validation the data set was first partitioned into 10 equal sized sets and each set was then in turn used as the test set while the classifier trains on the other nine sets.”.) and that the section for evaluating the detection accuracy calculates a probability of an error detection when the evaluation data set is applied to the model obtained using the extra learning data set (Guo, Page 33 2nd column 1st paragraph “In Table 3, the TP Rate and FP Rate are calculated as TP/(FN+TP) and FP/(FP+TN). The Precision and Recall are calculated as TP / (TP + FP) and TP / (TP + FN).”, see also Table 3 on Page 33).
Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have modified Maeda to incorporate the teachings of Guo by separating the data into a learning set and an evaluation set and calculating a probability of correctly detecting Guo. The motivation for doing so would have been to assess the predictive performance of the abnormality detection model.

Regarding claim 19, Maeda in view of Guo discloses the method of claim 18.
	Maeda does not explicitly disclose that the model generation part further includes a section for generating an extra evaluation data set by adding the data series of the virtual feature values that are generated by the statistical method to the evaluation data set or that the section for evaluating the detection accuracy calculates a probability of an error
detection using the extra evaluation data set.
	Guo discloses that the model generation part further includes a section for generating an extra evaluation data set by adding the data series of the virtual feature values that are generated by the statistical method to the evaluation data set (Guo, Page 30 Abstract “In the DataBoost-IM method, hard examples from both the majority and minority classes are identified during execution of the boosting algorithm. Subsequently, the hard examples are used to separately generate synthetic examples for the majority and minority classes. The synthetic data are then added to the original training set, and the class distribution and the total weights of the different classes in the new training set are rebalanced.” and Page 32 2nd column 2nd paragraph “For Continuous attribute, the data generation produces a total of Nmaj attribute values. The values are chosen by considering the range [min, max] of the original attribute values with respect to the seed class. Also, the distribution of original attribute values, in terms of the deviation and the mean, is used during data generation.”) [Examiner note: the extra learning data and extra evaluation data are generated at the same time] and that the section for evaluating the detection accuracy calculates a probability of an error detection using the extra evaluation data set (Guo, Page 33 2nd column 1st paragraph “In Table 3, the TP Rate and FP Rate are calculated as TP/(FN+TP) and FP/(FP+TN). The Precision and Recall are calculated as TP / (TP + FP) and TP / (TP + FN).”, see also Table 3 on Page 33).
	Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have modified Maeda to incorporate the teachings of Guo by generating new, artificial evaluation data via statistical methods as taught by Guo. The motivation for doing so would have been that the original data might be imbalanced with respect to certain features and would produce poor predictive accuracy if solely used to train a model (Guo, Page 30 1st column 2nd paragraph “The class imbalance problem corresponds to domains for which one class is represented by a large number of examples while the other is represented by only a few [1]. Many real world applications involve learning from imbalanced sets, such as fraud detection, telecommunications management, oil spill detection and text classification [2]. When learning from imbalanced data sets, machine learning algorithms tend to produce high predictive accuracy over the majority class, but poor predictive accuracy over the minority class [3].”). It would have furthermore been obvious calculate a probability of correctly detecting an abnormality using the new evaluation data as taught by Guo. The motivation for doing so would have been to assess the predictive performance of the abnormality detection model.

	Regarding claim 20, Maeda in view of Guo disclose the method of claim 18.
Maeda discloses that the model generation part further includes a section for receiving a setting of a statistical characteristic of the data series of the virtual feature values to be added (Maeda, [0113] “In this case, regression analysis is performed on the
r-dimensional multidimensional time-series signal of each cluster with N pieces of data (N=0, 1, 2, . . . ) left out. For example, if N=1, then it is assumed that one type of anomalous signal is incorporated and a signal from which the one type of anomalous signal has been removed is modeled as 'X'. If N=0, then entire r-dimensional multidimensional time-series signals are to be handled.”).

17. Claims 6,7,10,11 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US Publication No. US 2012/0041575 A1) in view of Guo (Guo, Hongyu et al. “Learning from Imbalanced Data Sets with Boosting and Data Generation: The DataBoost-IM Approach”, ACM SIGKDD Explorations. Volume 6, Issue 1, Pages 30-39, June 2004) further in view of Hamed (Hamed, Tarfa et al. “An Accurate, Fast Embedded Feature Selection for SVMs”, 13th International Conference on Machine Learning and Applications, Pages 135-140, 2014).

	Regarding claim 6, Maeda in view of Guo disclose the system of claim 1.
	Maeda discloses that the model generation part further includes a section for registering an arbitrary feature value (Maeda, [0111] “In other words, a transition period in which data varies over time is obtained by the trajectory segmentation clustering unit 106, whereby an attribute is added to transitional data and the transitional data is collected as learning data.”).
Maeda nor Guo not disclose that the model generation part further includes a section for registering an arbitrary feature value as the model when the detection accuracy is increased due to the arbitrary feature value being additionally selected.
	Hamed discloses that the model generation part further includes a section for registering an arbitrary feature value as the model when the detection accuracy is increased due to the arbitrary feature value being additionally selected (Hamed, Page 136 2nd column 6th paragraph – Page 137 1st column 2nd paragraph “The input records are then entered into the feature selection module to select the best subset of features. Next, the training phase
works on the selected features by training the classifier and saving the learning parameters to be used later in the testing phase. The testing phase tests the trained classifier on a separate
test dataset using the same selected features to extract the evaluation metrics.” and 4th paragraph “The novel feature of RFA is that it is a forward-feature selection method, as opposed to previous work which worked backwards. It starts from an empty feature set and keeps adding one feature at a time until a stopping criterion is met. The method utilizes the SVMs classifier to rank the features, and based on that ranking, it adds the feature that has the best ranking criterion.”).
	Maeda and Guo and Hamed are analogous art because they are from a similar problem-solving area of improving learning models.
	Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have modified Maeda in view of Guo to incorporate the teachings of Hamed by adding new features to the feature set based on their predictive performance as taught by Hamed. The motivation for doing so would been that the increased speed of the recursive 
amount of calculation becomes enormous as the number of pieces of learning data increases.”), thereby increasing the overall performance of the classification process (Hamed, Page 137 2nd paragraph “The goal of the new method is to select the best subset of features to increase the performance and decrease the computation time of the classification process.”).

	Regarding claim 7, Maeda in view of Guo disclose the system of claim 2. 
	Maeda discloses that the model generation part further includes a section for registering an arbitrary feature value (Maeda, [0111] “In other words, a transition period in which data varies over time is obtained by the trajectory segmentation clustering unit 106, whereby an attribute is added to transitional data and the transitional data is collected as learning data.”).
	Neither Maeda nor Guo not disclose that the model generation part further includes a section for registering an arbitrary feature value as the model when the detection accuracy is increased due to the arbitrary feature value being additionally selected.
	Hamed discloses that the model generation part further includes a section for registering an arbitrary feature value as the model when the detection accuracy is increased due to the arbitrary feature value being additionally selected (Hamed, Page 136 2nd column 6th paragraph – Page 137 1st column 2nd paragraph “The input records are then entered into the feature selection module to select the best subset of features. Next, the training phase

test dataset using the same selected features to extract the evaluation metrics.” and 4th paragraph “The novel feature of RFA is that it is a forward-feature selection method, as opposed to previous work which worked backwards. It starts from an empty feature set and keeps adding one feature at a time until a stopping criterion is met. The method utilizes the SVMs classifier to rank the features, and based on that ranking, it adds the feature that has the best ranking criterion.”).
	Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have modified Maeda in view of Guo to incorporate the teachings of Hamed by adding new features to the feature set based on their predictive performance as taught by Hamed. The motivation for doing so would been that the increased speed of the recursive feature addition method allows support vector machines to be used in the anomaly determination model (Maeda, [0125] “However, while a support vector machine is capable of accommodating high-dimensional feature amounts, there is also a disadvantage in that the
amount of calculation becomes enormous as the number of pieces of learning data increases.”), thereby increasing the overall performance of the classification process (Hamed, Page 137 2nd paragraph “The goal of the new method is to select the best subset of features to increase the performance and decrease the computation time of the classification process.”).

	Regarding claim 10, Maeda in view of Guo disclose the system of claim 1.
Maeda nor Guo disclose that the model generation part further includes a section for calculating importance levels of each of the generated feature values  or that the section for selecting the combination of the feature values preferentially selects a feature value having a high importance level.
	Hamed discloses that that the model generation part further includes a section for calculating importance levels of each of the generated feature values (Hamed, Page 137 1st column 4nd paragraph “The method utilizes the SVMs classifier to rank the features”) and that the section for selecting the combination of the feature values preferentially selects a feature value having a high importance level (Hamed, Page 137 1st column 4nd paragraph “and based on that ranking, it adds the feature that has the best ranking criterion”).
	Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have modified Maeda in view of Guo to incorporate the teachings of Hamed by ranking the features based on their importance in determining an abnormality and adding the most important feature to the detection model as taught by Hamed. The motivation for doing so would have been that saves space and computation time while ensuring the model’s accuracy.

	Regarding claim 11, Maeda in view of Guo disclose the system of claim 2.
	Neither Maeda nor Guo disclose that the model generation part further includes a section for calculating importance levels of each of the generated feature values  or that the section for selecting the combination of the feature values preferentially selects a feature value having a high importance level.
Hamed discloses that that the model generation part further includes a section for calculating importance levels of each of the generated feature values (Hamed, Page 137 1st column 4nd paragraph “The method utilizes the SVMs classifier to rank the features”) and that the section for selecting the combination of the feature values preferentially selects a feature value having a high importance level (Hamed, Page 137 1st column 4nd paragraph “and based on that ranking, it adds the feature that has the best ranking criterion”).
	Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have modified Maeda in view of Guo to incorporate the teachings of Hamed by ranking the features based on their importance in determining an abnormality and adding the most important feature to the detection model as taught by Hamed. The motivation for doing so would have been that saves space and computation time while ensuring the model’s accuracy.


	Conclusion
	18. Claims 1-20 rejected under 35 U.S.C. 112(b) for failing to specify the phrase “substantially the same” in claims 1,13,17. Claim 17 rejected under 35 U.S.C. 101 for not belonging to one of the four statutory categories). Claims 1-20 rejected under 35 U.S.C. 101 for being directed to an abstract idea without significantly more. Claims 1-5 and 8-9 and 13-20 rejected under 35 U.S.C. 103 for being obvious over Maeda in view of Guo. Claims 6,7,10,11 rejected under 35 U.S.C. 103 for being obvious over Maeda in view of Guo further in view of Hamed.

19. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
James (US Patent No. US7080290 B2) discloses a method for detecting faults (i.e. abnormalities) via a model building method.

20. Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEAL C VOSS whose telephone number is (571)272-3950.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/NEAL C. VOSS/Examiner, Art Unit 2127
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127